Citation Nr: 1701582	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  10-44 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for migraine headaches on an extraschedular basis.


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1990 to May 1990, January 1991 to March 1991, and January 1996 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that awarded service connection for migraines and assigned a noncompensable disability evaluation.  A September 2015 rating decision awarded a 30 percent rating from March 30, 2011.

In December 2015, the Board increased the Veteran's disability rating to 50 percent for the entire appeal period and remanded the extraschedular portion of the claim to the Director of Compensation Service.  The case has returned to the Board for appellate review.


FINDING OF FACT

The severity and symptomatology of the Veteran's migraine headache disability is adequately contemplated within the applicable schedular rating criteria and his disability picture is not so unusual or exceptional as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for migraine headaches on an extraschedular are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8100 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is service-connected for migraine headaches, which he has described as being productive of pain, nausea, vomiting, diarrhea, facial pallor, fatigue and sensitivity to light and sound.  In statements made throughout the appeal period the Veteran has indicated that he gets headaches 5-7 days per week and that the headaches generally last from 10-12 hours.  The Veteran contends that a higher disability rating is warranted based on his symptomatology and the fact that he takes medication for his condition.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
Disability evaluations are determined by application of a schedule of ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Diagnostic Code 8100 provides ratings for migraine headaches.  The Veteran is currently in receipt of the maximum schedular rating under Diagnostic Code 8100, a 50 percent rating for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptomatology of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Furthermore, a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

In September 2008, the Veteran complained of frontal headaches for 3 days.  He reported getting 6 migraines per month for the past two years with photophobia, phonophobia and nausea.

During a February 2010 VA examination, the Veteran reported migraines 5 days per week - lasting 10 hours each.  He reported being able to work but needing medication.  The effects of the condition on the Veteran's activities of daily living were noted to be mild.

During a March 2011VA examination the Veteran reported 23 migraines monthly, lasting 12 hours each with symptoms including throbbing pain and occasional slurred speech.  The Veteran again reported being able to work but needing medication.

During a July 2015 VA examination the Veteran reported daily headaches, aggravated by light, loud noises, physical activity and air fresheners.  He reported pain, dizziness, nausea, vomiting, sensitivity to light and sound, and changes in vision.  He reported very frequent prostrating attacks.  The Veteran was noted to have partial impairment of physical and cognitive activities of employment during periods of severe migraine headaches.

The case was thereafter referred to the office of the Director, Compensation Service, for a determination on the Veteran's entitlement to extraschedular compensation.  In declining to award extraschedular compensation, the Director noted that while the Veteran utilized his primary care physician once and the emergency room twice from 2007 to 2016 for urgent treatment of migraines, no actual hospitalization for migraines is evident in the record.  Dorland's Illustrated Medical Dictionary, 884 (31st ed. 2007)(hospitalization is defined as the confinement of a patient in a hospital).  The decision also noted that the Veteran reported during his VA examinations that he can work during the migraines if he takes his medication.  The decision continued that the available treatment records from 2007 to 2016 reveal very little treatment for migraines and that most treatment reports show that the migraines are well controlled, and a few indicate no intractable migraines.  The Director concluded that the claims file contains no objective evidence from prior employers showing any interference with employment due to migraines.

Based on the evidence of record the Board finds that neither the first nor second Thun element is satisfied here.  The impairment caused by the Veteran's migraine headache disability are contemplated by the schedular rating criteria, and therefore, that no extraschedular compensation is warranted.  

A migraine headache is "an often familial symptom complex of periodic attacks of vascular headache, usually temporal and unilateral in onset, commonly associated with irritability, nausea, vomiting, constipation or diarrhea and often photophobia... often with prodromal sensory (especially ocular) symptoms."   Dorland's Illustrated Medical Dictionary, 1183 (31st ed. 2007).   Thus, while the specific manifestations of migraine headaches are not spelled out in the rating criteria, they are inherent in the applicable diagnosis itself.  The Veteran's identified  symptomatology is comparable to other individuals diagnosed with migraine headaches and the Board finds that the criteria used to rate the severity of migraine headaches based on the frequency of prostrating attacks are not inadequate to describe the severity and symptomatology that the Veteran has expressed.  The impairment associated with the Veteran's migraine headache disability is adequately assessed by the rating schedule, which reasonably describes his disability level.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The rating criteria expressly contemplate interference with employment up to and including "severe economic inadaptability."  Thus, even if the Veteran's migraines were productive of employment difficulties resulting in severe economic inadaptability, this would not merit extraschedular consideration under based on the rating schedule.  However, this is not the case, as the Veteran has stated that he experiences headaches every day that last 10-12 hours but he is able to work even during these episodes in his position as a warehouse manager.  The Board notes neither the Veteran nor the evidence of record raises the issue of entitlement to a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).e  Finally, the record does not show frequent periods of hospitalization due to the Veteran's migraine headaches, as his last recorded migraine treatment, an outpatient emergency room visit, occurred in 2010.  

In his Notice of Disagreement, the Veteran mentioned a combined effect from his migraines and hypertension making day to day activities difficult.  However, the evidence of record does not indicate any combined effect or collective impact of the Veteran's hypertension and migraine headaches beyond what he has already attributed to his headaches alone, and certainly none that create such an exceptional circumstance to render the schedular rating criteria inadequate or that have resulted in frequent hospitalization or marked interference with employment.  

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's migraine headaches and that even if it were not, the record does not reflect such an exceptional or unusual disability picture as to compel the award of an extraschedular disability in the interest of justice.  Therefore, the Board finds that the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 50 percent for migraine headaches on an extraschedular basis is denied.



____________________________________________
S. BUSH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


